DETAILED ACTION
This office action is in response to the application filed on 12 January 2021. Claims 16-30 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The reference(s) listed on the Information Disclosure Statement(s) submitted on 12 January 2021 has/have been considered by the examiner (see attached PTO-1449).
Claim Objections
Claims 19, 21, 24-25, 28, and 30 are objected to because of the following informalities:  
Regarding Claim 19, line 5 of the claim, “oriented;” should likely read - - oriented: - - .
Regarding Claim 21, line 5 of the claim, the limitation “the main direction of extent” lacks clear antecedent basis. For purposes of examination, the limitation will be reasonably interpreted as - - a main direction of extent - - .
Regarding Claim 24, line 12 of the claim, the limitation “the assigned vehicle” lacks clear antecedent basis. For purposes of examination, the limitation will be reasonably interpreted as - - an assigned vehicle - - .
Regarding Claim 24, line 13 of the claim, the limitation “the region” lacks clear antecedent basis. For purposes of examination, the limitation will be reasonably interpreted as - - a region - - .
Regarding Claim 25, line 4 of the claim, the limitation “the assigned vehicle” lacks clear antecedent basis. For purposes of examination, the limitation will be reasonably interpreted as - - an assigned vehicle - - .
Regarding Claim 28, in lines 3-4, and 10 of the claim, three instances of the limitation “the region” are recited, and each lacks clear antecedent basis. For purposes of examination, each of these limitations will be reasonably interpreted as - - a region - - .
Regarding Claim 30, lines 7-8 of the claim, “the first guide elements” should likely read - - the first guide element - - .
Regarding Claim 30, line 8 of the claim, the limitation “the region” lacks clear antecedent basis. For purposes of examination, the limitation will be reasonably interpreted as - - a region - - .
Examiner respectfully requests from Applicant verification and requires appropriate correction regarding these matters.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately” in the last line of Claim 28 is a relative term, which renders the claim indefinite. The term “approximately” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how the positioning is determined for the claim elements following the term “approximately”.
In the second to last two lines of Claim 28, the claim recites, “in a range which corresponds to an acceleration in the region of approximately 10 g” (emphasis added). However, the claimed range is not 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20, 22-27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata, US Patent No.: 6,256,078 B1, hereby Ogata, in view of Rawlinson et al., US Patent Application Publication No.: 2015/0138449 A1, hereby Rawlinson.
Ogata discloses the invention substantially as claimed. Regarding Claims 16 and 29, Ogata discloses a display device for an interior of a vehicle, and a vehicle (Figs. 1-7; col. 1, lines 6-8), comprising:
“a body (Figs. 1-7; col. 1, lines 6-8); 
an interior formed by the body with a roof liner (Figs. 1-6, element 3); and 
a display device attached to or in the roof liner, the display device (Figs. 1-6, elements 3 and 6-8) comprising: 
a display unit that optically displays information (Figs. 1-7, element 7); and 
a swivel unit that swivels the display unit about a swivel axis (Figs. 3-6, elements 11 and/or 17) between a non-use position parallel to a roof liner of the vehicle and a use position swiveled away from the roof liner of the vehicle, and that retains said display unit in the non-use position and/or in the use position (Figs. 2-6, and col. 4, lines 8-49, visually disclosing the claimed use and non-, 
wherein 
the swivel unit comprises two pairs of coupled-together first and second levers (Figs. 2-6, elements 12a and 12b, and col. 4, lines 8-49, visually disclosing two pairs of coupled-together first and second arm plates (i.e., levers) (see Fig. 2, visually disclosing a pair on each side of the display); see also see also col. 4, line 57 to col. 5, line 17), 
for a swiveling of the first and second levers of a pair in relation to one another and about first ends thereof, the first ends thereof are connected to one another so as to be swivelable about . . . [a swivel axis] and are attached directly or indirectly to the display unit (Figs. 2-6, elements 12a, 12b, and 14, and col. 4, lines 8-49, visually disclosing two pairs of coupled-together first and second arm plates (i.e., levers) (see Fig. 2, visually disclosing a pair on each side of the display), in which the first ends are connected to one another so as to be swivelable about an axis (element 14) and attached to the display (element 7); see also col. 4, line 57 to col. 5, line 17, further disclosing turning the display from a non-use position to the use position, and vice versa), and 
the second ends thereof are attached directly or indirectly to the roof liner of the vehicle (Figs. 2-6, elements 12a and 12b, and col. 4, lines 8-49, visually disclosing two pairs of coupled-together first and second arm plates (i.e., levers) (see Fig. 2, visually disclosing a pair on each side of the display), in which the second ends are connected directly/indirectly to the roof liner (element 3); see also col. 4, line 57 to col. 5, line 17; see also col. 1, lines 6-8).”
However, although Ogata suggests the claimed respective swivel axes, Rawlinson does expressly disclose the following:
“. . . ,
for a swiveling of the first and second levers of a pair in relation to one another and about first ends thereof, the first ends thereof are connected to one another so as to be swivelable about respective swivel axes and are attached directly or indirectly to the display unit (Fig. 26, and paragraph [0060], disclosing a first pair of side mounted arms (elements 2603 and 2605) and a second pair of side mounted arms (elements 2607 and 2609) are connected to one another through the display , and 
. . . .”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Ogata and Rawlinson (hereby Ogata-Rawlinson) to modify a display device for an interior of a vehicle, and a vehicle of Ogata to use the claimed respective swivel axes as in Rawlinson. The motivation for doing so would have been to create the advantage of providing a flexible display system that helps alleviate eye strain, fatigue, neck, and back pain (see Rawlinson, Figs. 15-16 and 26, and paragraph [0035]).
Regarding Claim 17, Ogata-Rawlinson discloses:
“wherein a first end of one respective first lever of a pair is attached as a swivel lever fixedly in terms of rotation to the display unit and connected thereto (Ogata, Figs. 2-6, elements 12a, 12b, and 14, and col. 4, lines 8-49, visually disclosing two pairs of coupled-together first and second arm plates (i.e., levers) (see Fig. 2, visually disclosing a pair on each side of the display), in which the first ends are connected to one another so as to be swivelable about an axis (element 14) and attached to the display (element 7); see also col. 4, line 57 to col. 5, line 17, further disclosing turning the display from a non-use position to the use position, and vice versa) at or in an intersecting region of a transverse edge and a longitudinal edge of the display unit (Rawlinson, Fig. 26, visually disclosing a first end of one of the side mounted arms (such as elements 2607 and 2613) is rotatable connected in an intersecting region of a transverse edge and longitudinal edge of the display unit; see also Fig. 15, and elements 805, 813, and 815, and Fig. 16, element 1609, and paragraphs [0044], [0052], and [0054]), and 
the intersecting region faces the rear of the vehicle in a mounted state of the display device in the vehicle and/or in the non-use position (Rawlinson, Figs. 16 and 26, visually disclosing the intersecting region faces the rear of the vehicle in a mounted state or non-use position).”
The motivation that was utilized in Claims 16 and 29 applies equally as well here.
Regarding Claim 18, Ogata-Rawlinson discloses:
“wherein a first end of one respective second lever of a pair is rotatably attached as a coupling lever to the display unit and connected thereto and to the first end of an assigned first lever of the pair (Ogata, Figs. 2-6, elements 12a, 12b, and 14, and col. 4, lines 8-49, visually disclosing two pairs of coupled-together first and second arm plates (i.e., levers) (see Fig. 2, visually disclosing a pair on each side of the display), in which the first ends are connected to one another so as to be swivelable about an axis (element 14) and attached to the display (element 7); see also col. 4, line 57 to col. 5, line 17, further disclosing turning the display from a non-use position to the use position, and vice versa).”
Regarding Claim 19, Ogata-Rawlinson discloses:
“wherein a second end of one respective first lever of a pair and/or a second end of one respective second lever of a pair in each case are configured so as to be swivelable about one respective swivel axis via one respective pin or journal which is fixed or rotatably mounted on the respective second end, with said swivel axes oriented (Ogata, Figs. 2-6, elements 12a and 12b, and col. 4, lines 8-49, visually disclosing two pairs of coupled-together first and second arm plates (i.e., levers) (see Fig. 2, visually disclosing a pair on each side of the display), in which the second ends are swivelable about one respective swivel axis (element 11, recognized as an equivalent to a pin); see also col. 4, line 57 to col. 5, line 17; see also col. 1, lines 6-8); 
(i) parallel to one another (Ogata, Figs. 2-6, elements 12a and 12b, and col. 4, lines 8-49, visually disclosing two pairs of coupled-together first and second arm plates (i.e., levers) (see Fig. 2, visually disclosing a pair on each side of the display), in which the second ends are swivelable about one respective swivel axis (element 11), the swivel axes oriented parallel to one another; examiner notes that since the claim is recited in the alternative, the examiner has met the limitation; see also col. 4, line 57 to col. 5, line 17; see also col. 1, lines 6-8), (ii) parallel to the swivel axes of the first ends of the levers, (iii) parallel to the swivel axis of the display unit, and/or (iv) parallel to the transverse edge of the display unit.”
Regarding Claim 20, Ogata-Rawlinson discloses:
“wherein the swivel axis at the second end of one respective first lever coincides with the swivel axis of the display unit (Ogata, Figs. 2-6, elements 12a and 12b, and col. 4, lines 8-49, visually .”
Regarding Claim 22, Ogata-Rawlinson discloses:
“wherein one respective second lever is attached in terms of rotation with its first end to a shaft, defining at least the swivel axis for the first end of the second lever, at one end of the shaft (Ogata, Figs. 2-6, elements 12a, 12b, and 14, and col. 4, lines 8-49, visually disclosing two pairs of coupled-together first and second arm plates (i.e., levers) (see Fig. 2, visually disclosing a pair on each side of the display), in which the first ends are connected to one another so as to be swivelable about an axis (element 14, disclosing a shaft) and attached to the display (element 7); examiner notes that since the claim is recited in the alternative, the examiner has met the limitation; see also col. 4, line 57 to col. 5, line 17, further disclosing turning the display from a non-use position to the use position, and vice versa), and/or the two second levers of the two pairs of levers are connected together fixedly in terms of rotation and in identical orientation to one another by the two ends of the shaft, one respective first lever is attached fixedly in terms of rotation by its first end to a hollow shaft, defining at least the swivel axis for the first end of the first lever, at one of its ends, and/or the two first levers of the two pairs of levers are connected together by the two ends of the hollow shaft and connected fixedly in terms of rotation and in identical orientation to the display unit, and/or at least one part of the shaft is rotatably mounted in at least one part of the hollow shaft so that their axes coincide and form the swivel axes for the first ends of the first and second levers of the pairs of levers.”
Regarding Claim 23, Ogata-Rawlinson discloses:
“wherein the display device (Ogata, Figs. 1-6, elements 6-8): 
(i) is configured with in each case a guide element, assigned to a pair of levers (Ogata, Figs. 2-6, elements 12a-12b and 17, and col. 4, lines 39-49), wherein the second ends of the levers of the assigned pair of levers are attached to one respective guide element at a predetermined distance and so as to be able to swivel about the swivel axes (Ogata, Figs. 2-6, elements 11, 12a-12b, and 17, and col. 4, lines 39-49, visually disclosing the claimed configuration), and 
(ii) the guide elements are configured: equal or substantially equal (Ogata, Figs. 2-6, elements 12a-12b and 17, and col. 4, lines 39-49, visually disclosing the claimed configuration; examiner notes that since the claim is recited in the alternative, the examiner has met the limitation), as slides, and/or designed for a sliding movement in one respective guide rail.”
Regarding Claim 24, Ogata-Rawlinson discloses:
“wherein the display device (Ogata, Figs. 1-6, elements 6-8): 
(iii) is configured with in each case a guide rail assigned to a guide element for attaching to the roof liner, with a guide track for receiving the assigned guide element and for the movement thereof in and along the guide track (Rawlinson, Fig. 26, and paragraph [0060], disclosing a first pair of side mounted arms (elements 2603 and 2605) and a second pair of side mounted arms (elements 2607 and 2609) are connected to one another through the display (element 101), in which second ends are attached to hinges (i.e., guide elements) (elements 2617, 2619, 2621, and 2623) received by first and second guide tracks (elements 2601A and 2601B); Fig. 15, and elements 805, 813, and 815, and Fig. 16, element 1609, and paragraphs [0044], [0052], and [0054], disclosing the display position controller is used by the control system to control the use/non-use positions of the display), and 
(iv) the guide rails are configured: as a pair (Rawlinson, Fig. 26, and paragraph [0060], disclosing a first pair of side mounted arms (elements 2603 and 2605) and a second pair of side mounted arms (elements 2607 and 2609) are connected to one another through the display (element 101), in which second ends are attached to hinges (i.e., guide elements) (elements 2617, 2619, 2621, and 2623) received by first and second guide tracks (elements 2601A and 2601B); examiner notes that since the limitation is recited in the alternative, the examiner has met the limitation; Fig. 15, and elements 805, 813, and 815, and Fig. 16, element 1609, and paragraphs [0044], [0052], and [0054], disclosing the display position controller is used by the control system to control the use/non-use positions of the display), equal or substantially equal to one another, linear or substantially linear, oriented parallel to one another, oriented flush with one another relative to their respective first and second ends, in the mounted state of the display device on the assigned vehicle, attached to a roof liner or in the region thereof, and/or in the mounted state of the display device on the assigned vehicle, oriented parallel to a longitudinal direction of extent of the vehicle.”

Regarding Claim 25, Ogata-Rawlinson discloses:
“wherein the display unit (Ogata, Figs. 1-6, elements 6-8) is configured: 
with a substantially rectangular design (Ogata, Figs. 1-6, elements 6-8, visually disclosing a substantially rectangular display), 
in the mounted state of the display device on the assigned vehicle, with transverse edges oriented parallel to a transverse direction of extent of the vehicle (Ogata, Figs. 1-6, visually disclosing the claimed configuration, and further visually disclosing first and second levers (elements 12a and 12b) are configured as a pair; examiner notes that since the limitation is recited in the alternative, the examiner has met the limitation), and/or in the mounted state of the display device on the assigned vehicle, with longitudinal edges oriented parallel to a longitudinal direction of extent of the assigned vehicle, and/or wherein the first levers and/or the second levers in each case and relative to one another, are configured: as a pair, equal or substantially equal to one another, with equal length, linear or substantially linear, oriented parallel to one another, and/or oriented flush with one another.”
Regarding Claim 26, Ogata-Rawlinson discloses:
“a drive unit which is configured for controlled swiveling of the display unit about a swivel axis, and wherein the drive unit comprises a first controllable drive and a drive means mechanically coupled or couplable thereto and to the second levers in the manner of a gear mechanism, for swiveling the second levers and/or the shaft of the second levers about the swivel axis thereof (Ogata, Figs. 1-7, and col. 4, line 57 to col. 5, line 17, disclosing the claimed configuration of the drive unit; see also col. 4, lines 8-49).”
Regarding Claim 27, Ogata-Rawlinson discloses:
“wherein the display device is designed for driving the guide elements for a common, equal and/or translational movement of the guide elements (Ogata, Figs. 2-6, elements 11, 12a-12b, and 17, and col. 4, lines 39-49, and col. 4, line 57 to col. 5, line 17) in one respective guide rail (Rawlinson, Fig. 26, and paragraph [0060], disclosing a first pair of side mounted arms (elements 2603 and 2605) and a second pair of side mounted arms (elements 2607 and 2609) are connected to one , and/or the display device is configured with a controllable drive and with a drive means mechanically coupled or couplable thereto and assigned to the guide elements, wherein the drive means is configured in the form of a brush cable or helix cable which is designed for a meshing engagement by the guide elements for the movement thereof.”
The motivation that was utilized in Claims 16 and 29 applies equally as well here.
Claim Rejections - 35 USC § 103
Claims 21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata-Rawlinson, and in further view of Ito, JP 2004149057 A (English Translation provided cited in PTO-892), hereby Ito.
Regarding Claim 21, Ogata-Rawlinson discloses:
“wherein one respective second lever has a longitudinal direction of extent and a . . . oriented in the longitudinal direction of extent for receiving a pin assigned to the second end of the second lever, and the pin is displaceable in the . . . in the main direction of extent and is rotatable about a pin axis defining a swivel axis assigned to the second end of the second lever perpendicular to the main direction of extent (Ogata, Figs. 2-6, elements 12a and 12b, and col. 4, lines 8-49, visually disclosing two pairs of coupled-together first and second arm plates (i.e., levers) (see Fig. 2, visually disclosing a pair on each side of the display), in which the second ends are swivelable about one respective swivel axis (element 11, recognized as an equivalent to a pin); see also col. 4, line 57 to col. 5, line 17; see also col. 1, lines 6-8)).”
However, although Ogata-Rawlinson does not expressly disclose the claimed slot, Ito does expressly disclose the following:
“wherein one respective second lever has a longitudinal direction of extent and a slot oriented in the longitudinal direction of extent for receiving a pin assigned to the second end of the second lever, and the pin is displaceable in the slot in the main direction of extent and is rotatable about a pin axis defining a swivel axis assigned to the second end of the second lever perpendicular to the main direction of extent (Figs. 10a-10b, and 17-20, and paragraphs [0039]-[0040], disclosing a front end protruding portion (i.e., recognized as an equivalent to a first lever, Figs. 10a-10b, element 19e) and a rotating arm (i.e., second lever, element 41) that has a rear pivot pin (i.e., pin, element 41b) that is pivotable as claimed within a pivot guide hole (i.e., slot, element 40c); see also Figs. 6-9 and 11).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Ogata-Rawlinson and Ito (hereby Ogata-Rawlinson-Ito) to modify a display device for an interior of a vehicle, and a vehicle of Ogata-Rawlinson to use the claimed slot as in Ito. The motivation for doing so would have been to create the advantage of providing a mounted panel with reduced thickness (see Ito, Figs. 17-20 and paragraphs [0005]-[0006]).
Regarding Claim 30, Ogata-Rawlinson-Ito discloses:
“two guide rails of the display device attached to or in the roof liner such that they extend flush with equal length and parallel to one another in a longitudinal direction of extent of the vehicle, on or, relative to a transverse direction of extent of the vehicle, in external regions of the roof liner (Rawlinson, Fig. 26, and paragraph [0060], disclosing a first pair of side mounted arms (elements 2603 and 2605) and a second pair of side mounted arms (elements 2607 and 2609) are connected to one another through the display (element 101), in which second ends are attached to hinges (i.e., guide elements) (elements 2617, 2619, 2621, and 2623) received by first and second guide tracks (elements 2601A and 2601B); Fig. 15, and elements 805, 813, and 815, and Fig. 16, element 1609, and paragraphs [0044], [0052], and [0054], disclosing the display position controller is used by the control system to control the use/non-use positions of the display), and 
two guide elements of the display device received in the guide rails such that a corresponding first transverse edge of the display unit of the display device, the first guide elements (Rawlinson, Fig. 26, and paragraph [0060], disclosing a first pair of side mounted arms  being attached to the region thereof (Ito, Figs. 10a-10b, and 17-20, and paragraph [0033], disclosing a front end protruding portion (i.e., recognized as an equivalent to a first lever, Figs. 10a-10b, element 19e) includes a pivot pin (i.e., guide elements, element 37) that is attached to a region of a transverse edge on both sides of the display (element 10)); see also Figs. 6-9 and 11), is arranged parallel to the transverse direction of extent of the vehicle and relative to the longitudinal direction of extent of the vehicle in the direction of a side facing the rear of the vehicle (Rawlinson, Fig. 26, and paragraph [0060]; see also Fig. 15, and elements 805, 813, and 815, and Fig. 16, element 1609, and paragraphs [0044], [0052], and [0054]).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Ogata-Rawlinson-Ito to modify a display device for an interior of a vehicle, and a vehicle of Ogata-Rawlinson to use the claimed guide element(s) being attached to a region of the first transverse edge of the display device as in Ito. The motivation for doing so would have been to create the advantage of providing a more compact display device by reducing the height of the chassis, thereby reducing the thickness (Figs. 17-20 and paragraphs [0005]-[0008]).
Allowable Subject Matter
Examiner notes that Claim 28 contains allowable subject matter; however, Claim 28 is currently rejected under 35 U.S.C. § 112(b), as recited above, and thus, the claim is not allowable in its current form. If the claim was rewritten to remove the rejection, then Claim 28 would be deemed allowable if further put into independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Examiner notes that multiple references cited disclose moveable vehicular displays. For example, the following references show similar features in the claims, although not relied upon: Muldowney (US 2018/0027689 A1), Figs. 1-3; He (CN 103538532 A), Fig. 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M WALSH/Examiner, Art Unit 2482